—In an action to recover on two promissory notes, the defendants appeal from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated August 31, 1992, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $169,493.17 and dismissed the defendants’ first and second affirmative defenses and fifth, seventh, eighth, ninth, and tenth counterclaims.
Ordered that the judgment is affirmed, with costs.
On appeal from a judgment entered after a nonjury trial, this Court’s scope of review is as broad as that of the trial court (see, DiBruno v Abrams, 208 AD2d 672). This Court " 'may render the judgment it finds warranted by the facts, taking into account in a close case, "the fact that the trial judge had the advantage of seeing the witnesses” ’ ” (DiBruno v Abrams, supra, at 674, quoting Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492, 499). However, a rule of restraint has arisen to the effect that the decision of the trial court should not be disturbed on appeal unless its conclusions could not have been reached based upon any fair interpretation of the evidence (see, Matter of Poggemeyer, 87 AD2d 822, 823; cf., Nicastro v Park, 113 AD2d 129).
We find no reason to disturb the findings of the Supreme Court. Under the circumstances of this case and pursuant to the terms of the promissory notes in question, the plaintiff was permitted to declare the defendants in default and to accelerate the notes at will (see, UCC 1-208).
The defendants’ remaining contentions are without merit. Balletta, J. P., Thompson, Joy and Florio, JJ., concur.